ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1978-12-19_JUD_01_PO_04_EN.txt. 54

DECLARATION BY JUDGE MOROZOV

1. [have voted for the operative part of the Judgment in which the Court
“finds that it is without jurisdiction to entertain the Application filed by
the Government of the Hellenic Republic on 10 August 1976”.

2. I am in agreement with the conclusion of the Court that the Joint
Communiqué issued in Brussels on 31 May 1975 does not furnish a basis
for establishing the Court’s jurisdiction in the present proceedings in
accordance with Article 36 of the Court’s Statute.

3. [could not however accept the general approach of the majority of the
Court and its reasoning related to the whole of its analysis of reservation (b)
made by the Government of the Hellenic Republic to the General Act for
Pacific Settlement of International Disputes, 1928. From my point of view
there is no necessity at all to go into this matter, because the decisive
question is whether the Act of 1928 could be considered as a convention in
force within the meaning of the provisions of Article 37 of the Statute of
the Court or not.

4. My answer to this question is the following: Analysis of the text of the
Act shows that by its nature and substance it was an inseparable part of the
structure and machinery of the League of Nations, and after the demise of
the League it became invalid as a whole.

Therefore, and in particular, Chapter II (Judicial Settlement) of the 1928
Act could not be considered as a basis for the jurisdiction of the Interna-
tional Court of Justice.

(Signed) Platon Morozov.

55
